DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-13 of U.S. Patent No. 10,067,112 (hereafter ‘112). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.
With respect to claim 1, claim 1 of ‘112 teaches a method for collecting environmental data using a sensor fish, the method comprising: providing a sensor fish comprising a power source, processing circuitry, a microcontroller, and a ballasting member; dispatching the sensor fish into an environment to collect environmental data; collecting environmental data with the sensor fish using the processing circuitry; and actuating the microcontroller to release the ballasting member to cause the sensor fish to become more buoyant.
	With respect to claim 3, claim 1 of ‘112 teaches using the sensor fish to detect at least one parameter comprising one or more of orientation, acceleration, rotational velocity, magnetic field intensity, pressure, and/or external temperature.
	With respect to claim 4, claim 7 of ‘112 teaches the sensor fish is nearly neutrally buoyant prior to releasing the ballasting member.
	With respect to claim 5, claim 8 of ‘112 teaches sampling data using the sensor fish at up to 8,192 Hz for a preselected programmable period of time.
	With respect to claim 6, claim 9 of ‘112 teaches triggering an alarm to facilitate identification and location of the sensor fish.
	With respect to claim 7, claim 10 of ‘112 teaches identifying the sensor fish using an LED.
	With respect to claim 8, claim 11 of ‘112 teaches identifying the sensor fish using a radio frequency (RF) beacon.
	With respect to claim 9, claim 12 of ‘112 teaches selectively activating or deactivating the microcontroller by a magnetic field.
	With respect to claim 10, claim 13 of ‘112 teaches downloading data collected during use and/or charging a battery of the sensor fish via docking station.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,935,536 (hereafter ‘536). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.
	With respect to claim 1, claim 1 of ‘536 teaches a method for collecting environmental data using a sensor fish, the method comprising: providing a sensor fish comprising a power source, processing circuitry, a microcontroller, and a ballasting member; dispatching the sensor fish into an environment to collect environmental data; collecting environmental data with the sensor fish using the processing circuitry; and actuating the microcontroller to release the ballasting member to cause the sensor fish to become more buoyant.
	With respect to claim 2, claim 2 of ‘536 teaches downloading data from the microcontroller and erasing a portion of memory of said microcontroller to prepare said microcontroller for a subsequent deployment.

With respect to claim 3, claim 3 of ‘536 teaches using the sensor fish to detect at least one parameter comprising one or more of orientation, acceleration, rotational velocity, magnetic field intensity, pressure, and/or external temperature.
With respect to claim 4, claim 4 of ‘536 teaches the sensor fish is nearly neutrally buoyant prior to releasing the ballasting member.
With respect to claim 5, claim 5 of ‘536 teaches sampling data using the sensor fish at up to 8,192 Hz for a preselected programmable period of time.
With respect to claim 6, claim 6 of ‘536 teaches triggering an alarm to facilitate identification and location of the sensor fish.
With respect to claim 7, claim 7 of ‘536 teaches identifying the sensor fish using an LED.
With respect to claim 8, claim 8 of ‘536 teaches identifying the sensor fish using a radio frequency (RF) beacon.
With respect to claim 9, claim 9 of ‘536 teaches selectively activating or deactivating the microcontroller by a magnetic field.
With respect to claim 10, claim 10 of ‘536 teaches downloading data collected during use and/or charging a battery of the sensor fish via docking station.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton et al. (US 6,662,742, hereafter Shelton) 
	With respect to claim 1, Shelton teaches a method for collecting environmental data using a sensor fish, the method comprising: providing a sensor fish (fish 10, col. 7, lines 9-11) comprising a power source (battery 52, col. 14, lines 20-25), processing circuitry, a microcontroller (control electronics, col. 11, lines 1-22), and a ballasting member (col. 29, lines 3-6); dispatching the sensor fish into an environment to collect environmental data; collecting environmental data with the sensor fish using the processing circuitry; and actuating the microcontroller to release the ballasting member to cause the sensor fish to become more buoyant. (col. 18, line 59 – col. 19, line 6)
	With respect to claim 3, Shelton teaches using the sensor fish to detect at least one parameter comprising one or more of orientation, acceleration, rotational velocity, magnetic field intensity, pressure, and/or external temperature. (col. 11, lines 32-40 and col. 19, lines 30-51)
	With respect to claim 4, Shelton teaches the sensor fish is nearly neutrally buoyant prior to releasing the ballasting member. (col. 28, lines 52-67)
	With respect to claim 6, Shelton teaches triggering an alarm to facilitate identification and location of the sensor fish. (col. 29, lines 1-19)
With respect to claim 8, Shelton teaches identifying the sensor fish using a radio frequency (RF) beacon. (col. 29, lines 1-19)
	With respect to claim 9, Shelton teaches selectively activating or deactivating the microcontroller by a magnetic field. (col. 16, lines 8-35)
	With respect to claim 10, Shelton teaches downloading data collected during use and/or charging a battery of the sensor fish via docking station. (col. 11, lines 1-7)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton.
With respect to claim 2, Shelton teaches all that is claimed, as in the above rejection, except for the step of downloading data from the microcontroller and erasing a portion of memory of said microcontroller to prepare said microcontroller for a subsequent deployment. However, it is well-known to reuse data storage memory and therefore this step would have been obvious to one having ordinary skill in the art at the time the invention was filed in order to facilitate collection of a larger amount of data.
With respect to claim 5, Shelton teaches all that is claimed, as in the above rejection, except for explicitly teaching sampling data using the sensor fish at up to 8,192 Hz for a preselected programmable period of time. However, this is a common data collection procedure and would have been obvious to one having ordinary skill in the art at the time the invention was filed in order to effectively collect the sensor data.
With respect to claim 7, Shelton teaches all that is claimed, as in the above rejection, except for explicitly teaching identifying the sensor fish using an LED. However, Shelton does teach the use of lights on the sensor fish and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a light as an identifier in order to readily locate and recover the sensor fish.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853